Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 13, 2019.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-19-00614-CV



                   IN RE JASON CALLICOTTE, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-29563

                       MEMORANDUM OPINION

      On August 7, 2019, relator Jason Callicotte filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Marilyn
Burgess, Harris County District Clerk, to file his motions, instruments, and
pleadings.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Government Code. A court of appeals may issue writs of mandamus against (1) a
judge of a district, statutory county, statutory probate county, or county court in the
court of appeals district; (2) a judge of a district court who is acting as a magistrate
at a court of inquiry under Chapter 52 Code of Criminal Procedure, in the court of
appeals district; or (3) an associate judge of a district or county court appointed by a
judge under Chapter 201, Family Code, in the court of appeals district for the judge
who appointed the associate judge. Tex. Gov’t Code Ann. § 22.221(b). The courts
of appeals also may issue all writs necessary to enforce the court of appeals’
jurisdiction. Id. § 22.221(a).

      The Harris County District Clerk is not among the parties specified in section
22.221(b). See id. § 22.221(b). Moreover, relator has not shown that the issuance
of a writ compelling the requested relief is necessary to enforce our jurisdiction over
a pending appeal. See id. § 22.221(a). Therefore, we lack jurisdiction to issue a writ
of mandamus against the Harris County District Clerk.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                    PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.

                                           2